Citation Nr: 9917642	
Decision Date: 06/25/99    Archive Date: 07/07/99

DOCKET NO.  98-04 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patricia A. Dowdell, Counsel



INTRODUCTION

The veteran served on active duty from October 1968 to May 
1971, to include service in the Republic of Vietnam.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a September 1997 
rating decision from the Boston, Massachusetts, Regional 
Office (RO), which denied service connection for post-
traumatic stress disorder (PTSD).  The veteran perfected a 
timely appeal to that decision.

The veteran was afforded a personal hearing before a member 
of the Board sitting at the Boston, Massachusetts, RO in 
March 1999.  


REMAND

The veteran contends that he should be service connected for 
PTSD as a result of his service in Vietnam.  The veteran has 
presented a well-grounded claim in that service records shows 
that he served in AnKhe, Vietnam, his asserted stressors of 
being fired upon by enemy troops are presumed credible for 
well-groundedness purposes, and he has a current diagnosis of 
PTSD. Cohen v. Brown, 10 Vet.App. 128 (1997).

The United States Court of Veterans Appeals (Court) in 
Zarycki v. Brown, 6 Vet.App. 91 (1993) set forth the 
framework for establishing the presence of a recognizable 
stressor which is the essential prerequisite to support the 
diagnosis of PTSD.  The Court noted that the evidence 
necessary to establish the existence of the recognizable 
stressor during service will vary depending on whether or not 
the veteran was "engaged in combat with the enemy" under 38 
U.S.C.A. § 1154(b) (West 1991) and 38 C.F.R. § 3.304 (1996).  
Whether or not a veteran "engaged in combat with the enemy" 
must be determined through recognized military citations or 
other service department evidence.  In other words, the 
claimant's bare assertions that he "engaged in combat with 
the enemy" are not sufficient, by themselves, to establish 
this fact.  The record must first contain recognized military 
citations or other supportive evidence to establish that he 
"engaged in combat with the enemy."  If the determination 
with respect to this step is affirmative, then (and only 
then), a second step requires that the veteran's lay 
testimony regarding claimed stressors must be accepted as 
conclusive as to their actual occurrence and no further 
development or corroborative evidence will be required, 
provided that the veteran's testimony is found to be 
"satisfactory," e.g., credible, and "consistent with the 
circumstances, conditions, or hardships of such service." 
Zarycki at 98.

In an elaboration and clarification of Zarycki, the Court 
noted in Moreau v. Brown, 9 Vet.App. 389 (1996), that 38 
C.F.R. § 3.304(f) requires three elements to support and 
award of service connection for PTSD: (1) a current medical 
diagnosis of PTSD; (2) medical evidence of a causal nexus 
between current symptomatology and the claimed in-service 
stressor; and (3) credible supporting evidence that the 
claimed in service stressor occurred.  Further, the Court had 
held in Dizoglio v. Brown, 9 Vet.App. 163, 166 (1996) as a 
matter of law that "if the claimed stressor is not combat-
related, [the] appellants lay testimony regarding the in-
service stressors is insufficient to establish the occurrence 
of the stressor."

In West v. Brown, 7 Vet.App. 70 (1994), the Court further 
elaborated on the analysis in Zarycki.  In Zarycki, the Court 
held that in addition to demonstrating the existence of a 
stressor, the facts must also establish that the alleged 
stressful event was sufficient to give rise to PTSD. Id. at 
98-99.  In West, the Court held that the sufficiency of the 
stressor is a medical determination, and therefore 
adjudicators may not render a determination on this point in 
the absence of independent medical evidence.  The Court also 
held in West that a psychiatric examination for the purpose 
of establishing the existence of PTSD was inadequate for 
rating purposes because the examiners relied, in part, on 
events whose existence the Board had rejected.

Upon reviewing Zarycki, Moreau and West, it appears that, in 
approaching a claim for service connection for PTSD, the 
question of the existence and character of an event claimed 
as a recognizable stressor must be resolved by adjudicatory 
personnel.  If the adjudicators, having given due 
consideration to all matters of credibility raised by the 
record, conclude that the record establishes the existence 
and character of such an alleged stressor or stressors, then 
and only then, the case should be referred for a medical 
examination to determine the sufficiency of the stressor and 
as to whether the remaining elements required to support the 
diagnosis of PTSD have been met.  In such a referral, the 
adjudicator should specify to the examiner(s) precisely what 
stressors have been accepted, as established by the record, 
and the medical examiner(s) must be instructed that only 
those events may be considered in determining whether 
stressors, to which the appellant was exposed during service, 
were of sufficient severity as to have resulted in current 
psychiatric symptoms.  In other words, if the adjudicators 
determine that the existence of an alleged stressor or 
stressors in service is not established by the record, a 
medical examination to determine whether PTSD due to service 
would be pointless. Likewise, if the examiner renders a 
diagnosis of PTSD that is not clearly based upon stressors in 
service, whose existence the adjudicators have accepted, the 
examination would be inadequate for rating purposes.

A review of the veteran's personnel records reflects that 
three campaigns against the enemy are listed.  In a November 
1996 statement the veteran indicated that he was awarded the 
Combat Medical Badge by a full colonel in Vietnam.  His 
personnel records do not confirm this award.  

In response to a request by the RO, the United States Armed 
Services Center for Research Unit of Records (USASCRUR), 
formerly designated as Environmental Support Group, in a 
letter dated in August 1997, stated that the enclosed 
Operational Report-Lessons Learned (OR-LL) were submitted by 
the 4th Battalion, 60th Artillery (4th Bn, 60th Arty), 1st Field 
Force Vietnam (IFFV), US Army Support, Qui Nhon (USASCQN), 
1st Logistical Command (1st Log - Cmd), United States Army 
Vietnam (USARV), and the 4th Infantry Division (4th Inf. Div), 
for the period of May 11, 1969 - October 31, 1970.  
Additionally, the USASCRUR stated that the enclosed OR-LL's 
and Daily Journal (DJ) document enemy attacks against Pleiku, 
An Khe, and Nha Trang, locations mentioned by the veteran 
during his tour in Vietnam.

In a statement dated in December 1997, the veteran reported 
that he did not serve with the 4th Battalion, 60th Artillery.  
He indicated that he served with Company B, 4th Med, 4th 
Infantry Division.  His personnel records reflect that he was 
assigned to the U.S. Army, Company B 4th Infantry Division 
Vietnam and 518th Med Det, Camp Radcliff, AnKhe Vietnam.

In his brief in support of the appeal dated in March 1999, 
the veteran's accredited representative requested that this 
case be remanded to the RO to clarify the veteran's combat 
unit involvement.  The Board concurs with this request.  
Accordingly, the case is REMANDED for the following actions:

To ensure that the Department of Veterans Affairs (VA) has 
met its duty to assist the claimant in developing the facts 
pertinent to the claim and to ensure full compliance with due 
process requirements, the case is REMANDED to the RO for the 
following development:

1.  The RO should inform the veteran, 
through his accredited representative 
that he may submit additional evidence 
and arguments in support of his claim, 
including lay statements to corroborate 
the claimed stressors, both combat and if 
applicable non-combat, and any recent 
medical evidence, or treatment records 
for PTSD.  He should be requested to the 
extent possible, more detailed 
information regarding the claimed 
stressors.  He should furnish the month 
and year the stressors occurred, the 
locations, and the corresponding units to 
which he was assigned, particularly in 
reference to the enemy artillery, mortar, 
and rocket attacks.  

He should furnish the approximate dates 
he served with 518th Med Det and whether 
this was a permanent duty station or a 
temporary duty assignment.  He should be 
asked if he was awarded the Combat 
Medical Badge, and if yes, to furnish 
copies of any pertinent documentation.  

2.  The RO should also attempt to secure 
copies of all VA outpatient treatment 
records and hospitalization reports 
pertaining to treatment for any 
psychiatric illness from the VA Medical 
Center in Brockton, Massachusetts, dated 
from June 1996 to the present.

3.  The RO should request the National 
Personnel Records Center to confirm that 
the veteran was a member of the 518th Med 
Det, Camp Radcliff, AnKhe Vietnam, and 
any other unit as identified by the 
veteran for the time periods as furnished 
by the veteran, to include a search of 
pertinent morning reports.  The NPRC 
should also be asked whether the 
campaigns listed in the veteran's 
personnel records indicate that the 
veteran was involved in combat.  Then 
NPRC should also verify any combat wards 
as indicated by the veteran.  

3.  Thereafter, the RO should attempt to 
verify the claimed stressors.  All 
appropriate organizations should be co 
ntacted, to include the U.S. Armed 
Services Center for Research of Unit 
Records (USASCRUR), 7798 Cissna Road, 
Springfield, VA 22150.  USASCRUR should 
be requested to provide any information, 
which might corroborate the veteran's 
stressors.  The units to which he was 
assigned as set forth in his personnel 
records were Company B 4th, 4th Medical 
Battalion, 4th Infantry Division from May 
10, 1969 to June 14, 1970, and the 934th 
Medical Detachment from June 15, 1970, to 
May 24, 1971.  If the contacted 
organizations require additional 
information in order to complete its 
investigation, the RO should attempt to 
obtain this information and forward it to 
the appropriate organizations.

4.  The RO should make a determination as 
to whether the veteran was involved in 
combat.  If yes, further verification of 
combat stressors is not required.

5.  Following any additional development 
deemed appropriate by the RO, the RO 
should make a determination as to what 
combat and non-combat stressors have been 
verified.  

6.  If the RO has verified a combat or 
non-combat stressor(s), a VA examination 
by a psychiatrist should be performed in 
order to determine the nature and 
severity of any psychiatric illness.  The 
claims folder is to be made available to 
the examiner in conjunction with the 
examination.  All indicated tests are to 
be conducted.  The RO is to inform the 
examiner that only the stressor(s), which 
has been verified, may be used as a basis 
for a diagnosis of PTSD.  If PTSD is 
diagnosed, the examiner should specify 
which stressor(s) was used as the basis 
for the diagnosis.  A complete rationale 
for any opinion expressed must be 
provided.

After the development requested above has been completed to 
the extent possible, RO should again review the record.  If 
the decision remains adverse to the veteran, he and his 
representative should be furnished a supplemental statement 
of the case, and afforded the specified time within which to 
respond thereto with additional argument and/or evidence.  
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


